DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “open end”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5, 7-8, 10-11, 14, 17, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite because it is unclear which outer gable portion is referred to in line 22.  The claim will be interpreted as if it were the outer gable portion of the second cushioning part, however further clarification and correction is required.
Claim 1 is led to be indefinite because it is unclear which free inner distance is referred to in line 26.  The claim will be interpreted as if it were the free inner distance of the second cushioning part, however further clarification and correction is required.
Claim 22 is led to be indefinite because it is unclear which outer gable portion is referred to in lines 29-30.  The claim will be interpreted as if it were the outer gable portion of the second cushioning part, however further clarification and correction is required.
Claim 22 is led to be indefinite because it is unclear which free inner distance is referred to in line 34.  The claim will be interpreted as if it were the free inner distance of the second cushioning part, however further clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10, 11, 14, 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallistel (US 1677918) further in view of Rous (US 3682370).
Claim 1:  Gallistel discloses a corrugated board shipping case (flat panel cardboard packaging) capable of protecting some flat panel, the corrugated board shipping case (flat panel cardboard packaging) comprises a member 5 (base part), members 6 (first and second side walls) extending along parallel first and second sides of the member 5 (base part), a member 7 (at least a first lid part) constructed for covering some flat panel placed on the member 5 (base part) between the members 6 (first and second side walls), a first cushioning part arranged along a third side of the member 5 (base part), said third side being perpendicular to said first and second sides, wherein the first cushioning part comprises a member 8 (outer portion), which is connected to the third side of the member 5 (base part), and a member 10 (inner portion) which is arranged at a free inner distance from the member 8 (outer portion), thereby forming a rectangular cross-section end deformation zone between the member 
Gallistel does not disclose the first side wall being supported at a first angle which is 10 to 60 degrees to a plane which is perpendicular to the base part, to form a 
Rous teaches a carton 42 having a bottom wall 4, trapezoidal shaped end walls 13 supporting side walls 55 at an angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the bottom wall 4 to form first and second side deformation zones (see fig. 6, 8, and annotated fig. 9 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the members 8 (outer portions) and members 10 (inner portions) to be trapezoidal shaped such that the members 6 (first and second side walls) form first and second side deformation zones, as taught by Rous, in order to protect the sides of held contents from damage.
The combination results in the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portion) being gable connecting portions, the member 6 (first side wall) being supported at a first angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the member 5 (base part), and the member 6 (first side wall) being supported at the first angle by at 

    PNG
    media_image1.png
    371
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    204
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    113
    444
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    108
    468
    media_image4.png
    Greyscale

Claim 2:  The combination discloses the member 6 (second side wall) being supported at a second angle which is different from zero degrees to the plane which is perpendicular to the member 5 (base part), thereby forming a second side deformation zone (see annotated fig. 1 and 4 above and fig. 6, 8, and annotated fig. 9 above of ‘370).
Claim 3:  The combination discloses the member 6 (second side wall) being supported at a second angle, which is different from 0 degrees, by the first cushioning part (see annotated fig. 1 and 4 above and fig. 6, 8, and annotated fig. 9 above of ‘370).
Claim 4:  The combination discloses the second cushioning part being opposite to the third side (see annotated fig. 1 above).
Claim 7:  Gallistel discloses the member 10 (inner gable portion) and member 8 (outer gable portion) of the first cushioning part being parallel to each other (see fig. 4 and annotated fig. 1 above).
Claim 8:  Gallistel discloses the member 9 (gable connecting portion) of the first cushioning part being parallel to the base part (see fig. 4).
Claim 10:  The combination discloses the member 8 (outer gable portion) forming an end gable of the corrugated board shipping case (flat panel cardboard packaging) having, in the first cushioning part, a shape of a trapezoid without right angles (see fig. 8 ‘370)

Claim 14:  Gallistel discloses the corrugated board shipping case (flat panel cardboard packaging comprising corrugated cardboard having flutes (see fig. 3).
Claim 17:  Gallistel discloses the member 7 (at least a first lid part) being connected to at least one of the members 6 (first and second side walls) (see fig. 1).
Claim 21:  The combination discloses the members 8 (outer gable portions) and members 10 (inner gable portions) of the first cushioning part being perpendicular to the member 5 (base part) (see fig. 2 and 4).
Claim 22:  Gallistel discloses a corrugated board shipping case (flat panel cardboard packaging) capable of protecting some flat panel, the corrugated board shipping case (flat panel cardboard packaging) comprises a member 5 (base part), members 6 (first and second side walls) extending along parallel first and second sides of the member 5 (base part), a member 7 (at least a first lid part) constructed for covering some flat panel placed on the member 5 (base part) between the members 6 (first and second side walls), a first cushioning part arranged along a third side of the member 5 (base part), said third side being perpendicular to said first and second sides, wherein the first cushioning part comprises a member 8 (outer portion), which is connected to the third side of the member 5 (base part), and a member 10 (inner portion) which is arranged at a free inner distance from the member 8 (outer portion), thereby forming a rectangular cross-section end deformation zone between the member 8 (outer portion) and member 10 (inner portion), wherein the first cushioning part comprises a member 9 (connecting portion) that connects the member 8 (outer portion) 
Gallistel does not disclose the first side wall being supported at a first angle which is 10 to 60 degrees to a plane which is perpendicular to the base part, to form a first side deformation zone, the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portions) being gable connecting portions, the first side wall being supported at the first angle by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the first cushioning part and by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the second cushioning part, the second side wall being supported at a second angle which is 10 to 60 degrees to the plane which is perpendicular to the base part, to form a second side deformation zone, or the second side wall being supported at the second angle by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the first cushioning part and by at least one of the inner gable portion, the outer gable portion, and the gable connecting portion of the second cushioning part.
Rous teaches a carton 42 having a bottom wall 4, trapezoidal shaped end walls 13 supporting side walls 55 at an angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the bottom wall 4 to form first and second side deformation zones (see fig. 6, 8, and annotated fig. 9 above).

The combination results in the members 8 (outer portions) being outer gabled portions, the members 10 (inner portions) being inner gabled portions, the members 9 (connecting portion) being gable connecting portions, the member 6 (first side wall) being supported at a first angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the member 5 (base part), the member 6 (first side wall) being supported at the first angle by at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the first cushioning part and at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the second cushioning part, the member 6 (second side wall) being supported at a second angle of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to the plane which is perpendicular to the member 5 (base part), and the member 6 (second side wall) being supported at the second angle by at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the first cushioning part and at least one of the member 8 (outer gable portion), member 10 (inner gabled portion), and member 9 (gable connecting portion) of the second cushioning part.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallistel (US 1677918) and Rous (US 3682370) as applied to claim 1 above, and further in view of Larsen (US 3516593).
Claim 5:  Gallistel discloses the claimed invention except for a cross bar portion extending in a diagonal manner between the outer and inner gable portions through the end deformation zone of the first cushioning part.
Larsen teaches a carton 20 having a bottom wall section 30, first aid cell forming section 40, second air cell forming section 41, third air cell forming section 42, intermediate section 43 (cross bar portion), hinge section 44, and holding flap 45, wherein the intermediate section 43 (cross bar portion) extends in a diagonal manner between the first aid cell forming section 40 and third air cell forming section 42 and the intermediate section 43 (cross bar portion), hinge section 44, and holding flap 45 together form an inner air cell 51 (see fig. 1, 4, and 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first cushioning part to include an intermediate section 43 (cross bar portion), hinge section 44, and holding flap 45 together forming an inner air cell 51, as taught by Larsen, in order to provide greater protection to held contents from impact.

Response to Arguments
The 35 U.S.C. § 112 rejections in paragraphs 5, 6, 9, and 10 of office action dated 2 September 2020 are withdrawn in light of the amended claims filed 1 February 2021.
Applicant's arguments filed 1 February 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first side wall being supported at a first angle which is different from zero degrees to a plane which is perpendicular to the base part, the first angle being 0-60 degrees to a plane which is perpendicular to the base part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In response to applicant’s argument that the members 6 shown in figures 1-4 of Gallistel clearly extends at a 90 degree angle to the base part, the Examiner replies that this is a piecemeal argument.
In response to applicant’s argument that none of the inner or outer portions (references number 8 and 10) and accordingly there is no way for the side wall 6 to extend at an angle which is 10 to 60 degrees to a plane which is perpendicular to the base part, the Examiner replies that these are piecemeal arguments.
In response to applicant’s argument that Rous fails to disclose the entire first cushioning part and second cushioning parts as claimed as there is no inner gable portion, the Examiner replies that this is a piecemeal argument.
In response to applicant’s argument that even if one having ordinary skill in the art were to follow the teachings of Rous for somehow modifying Gallistel one would not achieve the presently claimed invention, but instead one skilled in the art would follow the teachings of Rous which involves forming the triangular zones depicted in Figure 6 by the end flaps 8 and end side flaps 50, the Examiner responds figure 6 of Rous does not depict any triangular zones.  As best the Examiner can determine it appears that the applicant is attempting to argue that one skilled in the art would modify the primary reference to include end flaps 8 and end side flaps 50 instead of modifying the members 8 (outer portions) and members 10 (inner portions) to be trapezoidal shaped such that the members 6 (first and second side walls) form first and second side deformation zones.  Examiner refers to figure 8 of Rous which clearly shows and discloses that the first and second side deformation zones are formed by the side walls 55 being supported at an angle by the side edges of the end walls 13 which are 
In response to applicant’s argument that according to Rous all of the end walls 13 and side walls 15 and 55 are inclined, the Examiner replies that this is a piecemeal argument.  Both Gallistel and Rous disclose side walls supported by side edges of walls forming a cushioning part, members 6 (first and second side walls) supported by side edges of members 8 and 10 (outer and inner portions) of a cushioning part in Gallistel (fig. 2-4) and side walls 55 supported by side edges of trapezoidal shaped end walls 13 of a cushioning part in Rous (fig. 6 & 9).  The teaching of Rous is relevant and directly applicable to Gallistel.
In response to applicant's argument that Rous fails to disclose structure similar to the side protection of Gallistel and that there is no suggestion by Gallistel or Rous that the two different concepts for obtaining side protection could somehow be combined, the Examiner replies that both Gallistel and Rous disclose side walls supported by side edges of walls forming a cushioning part, members 6 (first and second side walls) supported by side edges of members 8 and 10 (outer and inner portions) of a cushioning part in Gallistel (fig. 2-4) and side walls 55 supported by side edges of trapezoidal shaped end walls 13 of a cushioning part in Rous (fig. 6 & 9).  The teaching of Rous is relevant and directly applicable to Gallistel.  Further, it is proper to take account of the "inferences and creative steps that a person of ordinary skill in the art would employ." See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1731, 82 USPQ2d 1385, 1396 (2007). See also id. at 1742, 82 USPQ2d at 1397 ("A person of ordinary skill 
In response to applicant's argument that there is no indication of how a combination of Rous and Gallistel would be arranged and designed, the Examiner responds that the combination results in the members 8 (outer portions) and members 10 (inner portions) of Gallistel being trapezoidal shaped, as taught by Rous, such that the members 6 (first and second side walls) of Gallistel are supported at a first and second angle by side edges of the members 8 (outer portions), members 10 (inner portions), and members 9 (connecting portions) of the first and second cushioning parts to form first and second side deformation zones which improve protection of both sides of some held contents. The longer sides of the trapezoidal shaped members 8 (outer portions) and members 10 (inner portions) of Gallistel are longer than the book, as taught by Rous (see fig. 7) resulting in first and second side deformation zones which improve protection of both sides of some held contents. 
In response to applicant's argument that there is no suggestion in any of the documents that such a combination would be successful in providing improved edge protection, the Examiner replies that Rous explicitly discloses that the air cell provides protection. The burden is on the applicant to rebut the presumption of operability and no evidence has been provided to show that there was no reasonable expectation of success. Arguments of council cannot take the place of evidence in the record. 
In response to applicant's argument that adding the type of inclined side protection proposed by Rous would possibly improve the protection of one side (the 
In response to applicant's argument that if a person starting from Gallistel would want to improve protection of the book, the only logical and obvious improvement would be to arrange similar rectangular protectors on all sides of the book by adding rectangular side protectors (members 8, 9, 10) not only on the top and bottom of the book, but also on the left and right sides of the book, the Examiner replies that as the Applicant himself has provided an alternative solution as "the only logical and reasonable change", taking away the existing side protection (members 8, 9, 10 of Gallistel) and replacing it on all sides with inclined end walls and side walls (13, 15, 55 of Rous).  There are clearly multiple possible solutions to the problem. Further, Rous teaches trapezoidal shaped end walls 13 supporting side walls 55 at angles of approximately 47 degrees, which falls within the claimed range of 10 to 60 degrees, to a plane which is perpendicular to the bottom wall 4 to form first and second side 
In response to applicant’s argument that the second difference is that claim 1 provides that “at least one of the first cushioning part and the second cushioning part includes an open end, and the first side wall is supported by the open end of the at least one of the first cushioning part and the second cushioning part”, the Examiner replies that he agrees with applicants assertion at page 13, line 4 that “Gallistel teaches that the cushioning part has an open end”.  From figure 3 and annotated fig. 2 above it can clearly be seen that Gallistel discloses the member 6 (first side wall) being supported by the open end of the at least one of the first cushioning part and the second cushioning part.  
In response to applicant’s argument that the first side wall being supported at a first angle, which is 10 to 60 degrees to a plane which is perpendicular to the base part is not disclosed by Gallistel, the Examiner replies that this is a piecemeal argument.
In response to applicant’s argument that Rous describes a design where the side flaps 10 and 50 are needed to close the ends of the cushioning part and in view of this one skilled person would not tilt the first sidewall without adding side flaps as taught by Rous, the Examiner replies that the rejection at hand does not rely on the embodiment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLAN D STEVENS/Primary Examiner, Art Unit 3736